                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         OPERATING ENGINEERS' HEALTH
                                   7     AND WELFARE TRUST FUND FOR                          Case No. 4:17-cv-02365-KAW
                                         NORTHERN CALIFORNIA, et al.,
                                   8                                                         ORDER TO SHOW CAUSE FOR
                                                          Plaintiffs,                        FAILURE TO APPEAR AT THE CASE
                                   9                                                         MANAGEMENT CONFERENCE; ORDER
                                                    v.                                       SETTING HEARING ON ORDER TO
                                  10                                                         SHOW CAUSE
                                         CENTRAL VALLEY CONSTRUCTION,
                                  11                                                         Re: Dkt. No. 59
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13             On August 27, 2019, the Court held a case management conference, where Plaintiff did not

                                  14   appear.

                                  15             Accordingly, Plaintiff’s counsel, David Johnston, is ORDERED TO SHOW CAUSE, in

                                  16   writing, by no later than September 9, 2019, why he should not pay monetary sanctions in the

                                  17   amount of $500 for his failure to appear at the case management conference. Mr. Johnston is also

                                  18   ordered to address whether he is able to provide continued representation given the personal

                                  19   hardships that he is currently undergoing.

                                  20             Additionally, the Court sets a hearing on the order to show cause for October 17, 2019 at

                                  21   1:30 p.m.

                                  22             IT IS SO ORDERED.

                                  23   Dated: August 28, 2019

                                  24                                                     ______________________________________
                                                                                         KANDIS A. WESTMORE
                                  25                                                     United States Magistrate Judge
                                  26
                                  27

                                  28
